Citation Nr: 1135029	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut - which, in relevant part, denied the Veteran's claim for service connection for PTSD.

The Board has since twice remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration, initially in November 2006 and again in October 2009.  This additional development included providing proper notice pursuant to the Veterans Claims Assistance Act (VCAA), having the Veteran undergo a VA psychiatric examination for compensation purposes, and making additional efforts to try and verify his claimed stressors concerning his service in Vietnam.  In that more recent remand, the Board also recharacterized this claim for a psychiatric disorder as not just for PTSD, specifically, but also for other psychiatric disorders that had been diagnosed, including major depressive disorder and anxiety disorder, not otherwise specified.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

FINDINGS OF FACT

1.  A VA compensation examiner has twice determined in February and December 2009 that the Veteran does not satisfy the diagnostic criteria for PTSD, including specifically in terms of reexperiencing symptoms in response to a confirmed traumatic event ("stressor") during his military service, in particular, while stationed in Vietnam.

2.  This same VA compensation examiner also indicated, however, that the Veteran has suffered with a depressive and anxiety condition since his time in Vietnam, so since his military service.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the Veteran's depressive and anxiety disorder, though not also PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010) (including subpart (f)(3) as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting the Veteran's claim for a psychiatric disorder - albeit not for PTSD but, instead, for his depressive and anxiety disorder.  And with the exception of eating disorders, which none of these are, all psychiatric disorders, regardless of their particular diagnosis, are rated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  So this distinction as to whether he has PTSD versus a depressive and anxiety disorder as a result of his military service, for all intents and purposes, is ultimately inconsequential because the rating for his psychiatric disability - and the resultant amount of compensation he receives - is based on the same requirements irrespective of the particular diagnosis.  Therefore, as the Board's decision granting his claim is favorable, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  That is to say, even if for the sake of argument there has not been this compliance, this is ultimately inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial and that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).  There is no such possibility in this particular instance.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim initially was for PTSD, specifically, but since in accordance with the holding in Clemons has been expanded to also include major depressive disorder and anxiety disorder, not otherwise specified, which have been diagnosed in lieu of PTSD.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f)(2), require that a Veteran have actually participated in combat against an enemy force, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply if the Veteran only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).   This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there must be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  Cohen, 10 Vet. App. at 142.  That is, a stressor usually cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).


There have been important changes in the law since the Board's October 2009 remand, however, because effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

This new version of 38 C.F.R. § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

This VA regulation amendment has no impact on claims predicated on a diagnosis of PTSD while in service (38 C.F.R. § 3.304(f)(1)), or regarding PTSD stressors experienced during combat (subpart (f)(2)), while interned as a prisoner of war, i.e., POW (subpart (f)(4)), or as the result of personal or sexual assault (subpart (f)(5)) because these other types of claims already have their own specific exceptions to the pleading and evidentiary-proof requirements.

This particular Veteran's claimed stressors involve his participation in inspection of forward operating bases that were attacked by rockets and mortar fire, and it has been confirmed he had this experience in Vietnam.  His military personnel records indicate he had a 7-month tour in Vietnam, from April to November 1969, so during the Vietnam War.  His military occupational specialty (MOS) was an administrative specialist trained as a clerk/typist.  The awards and commendations he earned for his service in Vietnam include the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM), the Vietnam Campaign Medal (VCM), and the Good Conduct Medal.  And while this MOS and these types of medals and commendations are not prima facie evidence he engaged in combat while in Vietnam, though commendable in their own right, a report from the U.S. Armed Services Center for Unit Records Research (CURR) notes that his military personnel file, referring to his DA Form 20, verifies that he was assigned to the General Staff Company, U.S. Army Republic of Vietnam (USARV), which was stationed at Long Binh.  And Long Binh received the following attacks:  (i) three 107mm rounds on September 3, 1969; (ii) two rounds of 122mm rocket rounds on October 3, 1969; (iii)  two 122mm rockets on September 5, 1969; (iv) small arms fire on October 24, 1969; and (v) nine 122mm rockets on November 11, 1969.

The mere fact that the Veteran was stationed with a unit that was present while those enemy attacks occurred strongly suggests that he was, in fact, exposed to those attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time the Veteran was stationed at the base).  In other words, his presence with the unit at the time those attacks occurred corroborates his statement that he experienced those attacks personally.  So the Board finds that this stressor concerning having been subject to enemy fire while in Vietnam and, consequently, fearing for his life, is sufficiently corroborated by the record.  See also Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (indicating a stressor need not be corroborated in every detail).

He also alleges several firefights while on guard duty, but which remain unverified.  In addition, he alleges an explosion occurring right next to his head, knocking him unconscious after being resultantly thrown into the air by the blast of some kind from incoming rocket or mortar near the end of his tour in Vietnam, but this incident also remains unverified.


Still, at least some of his alleged stressors were substantiated, so he need only have competent and credible evidence indicating he has PTSD or some other psychiatric disorder (e.g., major depressive disorder, anxiety disorder, etc.) as a consequence to warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim because there is no current disability to attribute or relate to his military service).

As for whether the Veteran has PTSD as a consequence of the confirmed stressor, namely, rocket and mortar attacks during his military service, the most probative medical and other evidence in the file is against this notion.  At the Board's request in a November 2006 remand, in light of the diagnosis of PTSD at a local Vet Center and confirmation of the rocket and mortar attacks while stationed at Long Binh, the AMC arranged for a VA psychiatric examination to determine whether the Veteran has PTSD due to this verified stressor.  That VA compensation examination was performed in February 2009, at the conclusion of which the designated examiner diagnosed major depressive disorder and anxiety disorder, not otherwise specified, but specifically declined to diagnosis PTSD.  So he determined the Veteran did not meet the DSM-IV criteria for this diagnosis.

The Board remanded the claim again in October 2009 to, if possible, have this same VA compensation examiner provide further comment in an addendum report, but after being provided an opportunity to review the Veteran's claims file for the pertinent medical and other history.  This review would include a complete copy of the Board's remand and the list of the stressors during service that had been confirmed by the CURR.

This same VA compensation examiner submitted this requested additional opinion in December 2009, after having this opportunity to consider this additional evidence, but again concluding the Veteran does not satisfy the DSM-IV criteria for a diagnosis of PTSD.  This examiner explained that, "[w]ithout reexperiencing symptoms, a diagnosis of PTSD cannot be rendered."  He also stated, "[t]he Veteran claims head trauma due to being exposed to a rocket or mortar attack while at Long Binh.  If the RO identifies military service [treatment] records documenting the Veteran's injury, then this would substantiate a claim of mental disorder resulting from traumatic brain injury.  Without such verification, the opinions as expressed at the time of the initial exam [in February 2009] are continued."

So there is not a sufficient basis to grant this claim, at least to the extent it is for compensation for PTSD, because the Veteran has not established he has this claimed condition, even accepting that the claimed events in service - that is, those that have been confirmed - actually occurred.  Proof the Veteran has the claimed disability is the most fundamental requirement for establishing entitlement to service connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the claimed disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


In Cohen, the Court noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Consider also, however, that the revisions to 38 C.F.R. § 3.304(f)(3) require that a VA psychiatrist or psychologist, or contract equivalent, confirm the claimed stressor is adequate to support a diagnosis of PTSD.  And, here, those that diagnosed PTSD were at the local Vet Center, so not a VA psychiatrist or psychologist or contract equivalent.  Moreover, the VA compensation examiner, as mentioned, declined to make this diagnosis either in February or December 2009.

This same VA compensation examiner also indicated, however, "that the Veteran has suffered with [a] depressive and anxiety condition since his time in Vietnam," so since his military service.  Hence, there is at least reason for granting service connection for his depressive and anxiety disorder, though not also for PTSD, because even this VA compensation examiner concedes the Veteran has experienced continuous depression and anxiety since his service in Vietnam, so has experienced continuity of symptomatology since service of the type contemplated by 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certainly, then, it is just as likely as not the Veteran's depressive and anxiety disorder dates back to his military service - and especially to his service in Vietnam.  So when giving him this benefit of the doubt, his claim for this depressive and anxiety disorder must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" etiology or "obvious" etiology).



ORDER

The claim for service connection for an acquired psychiatric disorder, and specifically for the depressive and anxiety disorder (though not also PTSD), is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


